UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-4579


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES DENNIS BOLDEN, SR.,

                    Defendant - Appellant.



                                      No. 16-4580


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

CHARLES DENNIS BOLDEN,

                    Defendant - Appellant.



Appeals from the United States District Court for the District of Maryland, at Baltimore.
Marvin J. Garbis, Senior District Judge. (1:15-cr-00303-MJG-3; 1:15-cr-00302-MJG-3)


Submitted: May 22, 2017                                           Decided: June 2, 2017
Before TRAXLER and KEENAN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kevin D. Docherty, BROWN, GOLDSTEIN & LEVY, LLP, Baltimore, Maryland, for
Appellant. Rod J. Rosenstein, United States Attorney, Martin J. Clarke, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Charles Dennis Bolden, Sr., pled guilty to two counts of conspiracy, three counts of

attempted extortion, and two counts of theft from a program receiving government funds,

in violation of 18 U.S.C. §§ 371, 666(a)(1)(A), 1951(a) (2012), and was sentenced to 15

months’ imprisonment. On appeal, he contends the district court erred in applying a two-

level enhancement under U.S. Sentencing Guidelines Manual §§ 2B1.1(b)(1)(B),

2C1.1(b)(2) (2015), based on its finding that Bolden caused a loss of more than $6,500.

       Rather than reviewing the merits of Bolden’s challenge to the application of USSG

§§ 2B1.1(b)(1)(B), 2C1.1(b)(2), “we may proceed directly to an assumed error

harmlessness inquiry.” United States v. Gomez-Jimenez, 750 F.3d 370, 382 (4th Cir. 2014)

(internal quotation marks omitted). “A Guidelines error is considered harmless if . . . (1)

the district court would have reached the same result even if it had decided the guidelines

issue the other way, and (2) the sentence would be reasonable even if the guidelines issue

had been decided in the defendant’s favor.” Id. (internal quotation marks omitted). This

Court must be “certain that the result at sentencing would have been the same” absent the

enhancement. United States v. Montes-Flores, 736 F.3d 357, 370 (4th Cir. 2013) (internal

quotation marks omitted). Here, the district court stated that it would have imposed the

same 15-month sentence even if it had found the §§ 2B1.1(b)(1)(B), 2C1.1(b)(2)

enhancement inapplicable, and thus we may proceed to review Bolden’s sentence for

substantive reasonableness. See Gomez-Jimenez, 750 F.3d at 383.

      “When reviewing the substantive reasonableness of a sentence, we examine the

totality of the circumstances to see whether the sentencing court abused its discretion in

                                            3
concluding that the sentence it chose satisfied the standards set forth in § 3553(a).” Id.

(alteration and internal quotation marks omitted). A successful objection would have

yielded a total offense level of 14 and a Guidelines range of 15 to 21 months’

imprisonment. Since the actual sentence imposed would fall at the bottom of the applicable

Guidelines range if Bolden’s argument had succeeded, the sentence is presumptively

reasonable. See United States v. Louthian, 756 F.3d 295, 306 (4th Cir. 2014) (“Any

sentence that is within or below a properly calculated Guidelines range is presumptively

reasonable.”). Based on our review of the record, we conclude that Bolden has failed to

demonstrate “that the sentence is unreasonable when measured against the 18 U.S.C. §

3553(a) factors,” id., as he must do to rebut the presumption of reasonableness.

       Accordingly, we affirm the district court’s judgment. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                            4